Citation Nr: 1507527	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  07-30 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected lumbar spine strain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The Veteran served on active duty from October 1988 to January 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.

In April 2011 the Board denied service connection for hypertension on a direct basis and remanded the issue of entitlement to service connection for hypertension as secondary to the service-connected lumbar spine disability to the Agency of Original Jurisdiction (AOJ).  In March 2013 the Board denied service connection for high cholesterol and again remanded the matter of service connection for hypertension as secondary to the service-connected lumbar spine strain to the AOJ.  This matter was again remanded to the AOJ by the Board in November 2013.  Further development remains warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board must remand this matter for a fourth time to obtain a medical opinion sufficient for adjudication of the matter on appeal and for compliance with the Board's prior remand instructions.

In a March 2014 VA examination report, the examiner opined that the Veteran's hypertension was not at least as likely as not aggravated beyond its natural progression by service-connected lumbar spine strain.  The examiner explained that essential hypertension is, by definition, a condition without a specific etiology.  He elaborated that were it due to a specific medication then discontinuance of the inciting drug would be expected to cause a resolution of the hypertension and result in no further need for medication to treat it, but this was not the case with respect to the Veteran.  He further noted that there is no evidence in the medical literature to support a permanent aggravation of hypertension due to NSAIDs, or specifically to Piroxicam.  Furthermore, he explained, there is no evidence in the record that the Veteran was prohibited from all forms of exercise, and no evidence that exercise would have changed the course of his hypertension.   The examiner asserted that a progressively elevated blood pressure is completely, 100 percent, consistent with the natural course expected in essential hypertension with aging.

This medical opinion was not compliant with the Board's November 2013 remand instructions in several respects, including that it did not provide the following opinions:  (1) whether the Veteran's hypertension was aggravated by Tramadol, Methocarbamol, or Methyl Salicylate; and (2) whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's lack of exercise due to his service-connected lumbar spine strain aggravated his hypertension.  Additionally, it did not address the following evidence:  (1) a VA progress note dated in February 2005, which showed that the Veteran for the 10 to 15 years had been treated conservatively for low back pain with NSAIDs; (2) a VA progress note dated in March 2010, which shows that the examiner instructed the Veteran to stop taking Piroxicam for his low back as it increased his blood pressure; and (3) medical literature submitted by the Veteran along with his private medical records in November 2011 that identifies high blood pressure as a possible side effect of NSAIDs.

Accordingly, the matter must be returned to the AOJ for compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Also, the examiner indicated that he had reviewed certain materials not associated with the VA claims file, though clearly some of the materials he listed were associated with the claims file.  The materials the examiner indicated were not associated with the Veteran's VA claims file were: VBMS, CPRS, VistaWeb, February 2005 progress note, VA progress notes in March 2010, and a prescribing circular for Piroxicam described as medical literature.  The Board notes, however, that VBMS is by definition part of  the Veteran's VA claims file, and cannot discern what records the examiner reviewed that are not associated with the claims file from the description given.  On remand, the examiner should carefully identify any records reviewed that are not associated with the VA claims file, and the examiner should either provide copies of such records or the AOJ should seek to obtain them and associate them with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who provided the March 2014 supplemental medical opinion, or another suitably qualified clinician if he is not available.  The claims file must be made available to and reviewed by the examiner.  The examiner must provide an explanation for the opinions rendered.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hypertension was aggravated by any of the medications taken for the Veteran's service-connected lumbar spine strain, to include any NSAIDs, Piroxicam, Tramadol, Methocarbamol, or Methyl Salicylate.

In rendering the opinion the examiner must address the following evidence:
 
	A VA progress note dated in February 2005 (received into the claims file on April 26, 2011, and at p.144 of treatment records received on that date), which shows that the Veteran for the last 10-15 years had been treated conservatively for low back pain with NSAIDs.  

	A VA progress noted dated in March 2010, which shows that the clinician instructed the Veteran to stop taking Piroxicam for his low back as it increased his blood pressure.  

	Medical literature submitted by the Veteran along with his private medical records in November 2011 that identifies high blood pressure as a possible side effect of NSAIDs.  

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lack of exercise due to his service-connected lumbar spine strain aggravated his hypertension.  

Please note that the above is essentially the same medical opinion request as was set forth in the Board's November 2013 remand instructions.

2.  The examiner must carefully and specifically identify any records reviewed that are not associated with the VA claims file, and the examiner should either provide copies of such records or the AOJ should seek to obtain them and associate them with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

